IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-74,562-02


                          EX PARTE RICHARD DOTSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1192825-B IN THE 177TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of possession of less than one gram of a controlled substance and

sentenced to eighteen years’ imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Dotson v. State, No. 14-09-00213-CR (Tex. App.—Houston [14th Dist.] Apr. 27, 2010)

(not designated for publication). Applicant filed an application for a writ of habeas corpus followed

by an amended writ of habeas corpus in the county of conviction, and the district clerk forwarded

them to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial and appellate counsel were ineffective because they did not

challenge the validity of an enhancement allegation that was used to enhance punishment in this

case. Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,
                                                                                                        2

466 U.S. 668 (1984). Accordingly, the record should be developed. The trial court is the appropriate

forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The record contains an

unsworn declaration from appellate counsel. The trial court shall order trial counsel to respond to

Applicant’s claim. If necessary, the trial court shall order appellate counsel to provide a supplemental

affidavit. In developing the record, the trial court may use any means set out in Article 11.07, § 3(d).

It appears that Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall

determine if Applicant is represented by counsel, and if not, whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether, based on the

prevailing law at the time of the trial, trial and appellate counsels’ performance was deficient and

Applicant was prejudiced. The trial court shall make specific findings determining whether either

of the prior convictions alleged as enhancements in this case were punishable as state jail felonies,

but enhanced to a higher range of punishment. The trial court may make any other findings and

conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                         3

Filed: October 6, 2021
Do not publish